DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,716,866.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose an anticipatory species of the instant claims.
Regarding claim 1, patent claim 1 discloses a method for improving motor activity or prolonging lifespan of a subject with ALS (i.e. a method of treating a neuronal disease as claimed) comprising administering to the spinal cord of the subject an effective amount of a viral vector comprising an exon 2 deleted AIMP2 gene.  Thus, patent claim 1 render instant claim 1 obvious because patent claim 1 discloses an anticipatory species of instant claim 1.
Regarding claim 2, patent claim 2 discloses the AIMP2-DX2 gene has a sequence set forth in SEQ ID NO:1, reciting the same limitations as instant claim 2.
Regarding claim 3, the patent claims do not expressly disclose the limitation of this claim.  However, the claim recites activities inherent to the AIMP2-DX2 gene of SEQ ID NO:1.  Since patent claim 2 also discloses this sequence, inherently patent claim 2 must also comprise the corresponding activities recited in instant claim 3 because functional properties cannot be separated from the structural properties.  Further, patent claim 4 discloses dyskinesia amelioration in PD patient using the claim AMIP2-DX2.  As such, patent claim 4 discloses an anticipatory species of instant claim 3.
Regarding claim 4, patent claim 4 discloses PD as claimed in the instant claims.  As such, patent claim 4 discloses an anticipatory species of instant claim 4.
Regarding claim 5, patent claims 1 and 4 both disclose a viral vector as claimed.
Regarding claim 6, patent claims 3 and 6 discloses the listed viral vectors as claimed.
Regarding claims 7-10, patent claims 8 and 9 teach further administering a therapeutic agent.  Instant claim 7 more narrowly defines the therapeutic agent as a chemotherapeutic agent.  However, chemotherapeutic agents were widely being used in gene therapies depending upon the disease being treated.  As such, instant claim 7 is an obvious variant of patent claims 8 and 9.  Further the listed chemotherapeutic agents claimed were established species and thus obvious variants.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the following:
A method of prolonging lifespan of a subject with amyotrophic later sclerosis (ALS), comprising administering to the CNS of said subject a viral vector encoding an AIMP2 variant gene, wherein said variant gene encodes an AIMP2 gene lacking exon 2 (AIMP2-DX2), wherein lifespan is prolonged in said subject as compared to a subject with ALS that did not receive aid AAV; and
A method of reducing or ameliorating dyskinesia in a subject with Parkinson’s disease (PD) comprising administering to the brain of said subject an AAV encoding an AIMP2-DX2 gene, wherein dyskinesia is reduced or ameliorated in said subject as compared to a subject with PD that did not receive the AAV.
The specification does not reasonably provide enablement for the following:
1) treating any neuronal disease or any symptom of neuronal disease; 
2) administering the AIMP2-DX2 administering the AMIP2-DX2 by any route of administration; and 
3) using a naked sequence or plasmid sequence.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of the Invention: A method that treats neuronal diseases by AIMP2-DX2 variant gene therapy.
Breadth of the claims:  The claims are broadly drawn a method for treating any neuronal disease, by administering an AIMP2-DX2 gene in any form by any route of administration.  The breadth of neuronal disease include by are not limited to Alzheimer's disease, Parkinson's disease, amyotrophic lateral sclerosis, mild cognitive impairment, multi-infarct dementia, frontotemporal dementia, dementia with Lewy bodies, Huntington's disease, neurodegenerative diseases, metabolic brain diseases, depression, epilepsy, multiple sclerosis, corticobasal degeneration, multiple system atrophy, progressive supranuclear palsy, dentatorubropallidoluysian atrophy, spinocerebella ataxia, primary lateral sclerosis, spinal muscular atrophy and stroke or for ameliorating, alleviating or treating symptoms resulting from the diseases.  Symptoms include any symptom associated with any neuronal disease.  The breadth of the route of administration includes but is not limited to direct administration to the site of action (CNS, brain, muscle, etc..) or indirect administration such as intravenous, intraperitoneal, oral, intranasal, intramuscular, intradermal, subcutaneously, intranasally, intraocularly, etc…  The breadth of formulation include naked DNA, mRNA, plasmid, phage, viral vector, such as adenoviral vector, lentiviral vector, AAV vector, among other.  
Specification Guidance & Working Examples:  While the specification contemplates broadly treating a large and diverse number of neuronal diseases and any symptom associated with such diseases, the specification solely provides specific guidance to prolonging lifespan in ALS models and reducing dyskinesia in PD mouse models in the Working Examples.
Examples 2 and 3 describes injecting an AAV vector encoding an AIMP2-DX2 gene into the spinal cord of hSOD1G93A transgenic mice and measuring lifespan and behavioral test for dyskinesia (p. 14, line 16 to p. 15, line 4).  Example 4 describes PD mice were sterotaxically (i.e. intracranially) injected with said AAV vector.  Example 5 describes the Rotarod test, Example 6 describes the Pole test, both used to determine the impact of the AAV vector on dyskinesia (p. 15, full page).
AIMP2-DX2 administration was described as prolonging lifespan in SOD mouse models (Figure 3 and 4; p. 18, lines 5-7) and improving behavioral scores on the rotarod and pole test in PD mouse models indicating a reduction of dyskinesia (Figures 6 and 7; p. 18, lines 5-7).
Thus the specification provide significantly narrower guidance to the treatment of one symptom, i.e. reduction in life span, in an ALS model and treatment of one symptom, i.e. dyskinesia, in a PD model by one route of administration (i.e.-direct administration) of one form, AAV viral vector, that encodes an AIMP2-DX2 gene.  The specification fails to provide specific guidance any other neuronal disease or symptoms thereof that are treating by the AAV.  The specification fails to provide any specific guidance to any other form of administration other than direct administration or the effective use of naked vector, plasmid, among others.  As such, the specification fails to enable these broader limitations and would rely on the teachings of the art at the time of effect filing to supplement the shortcomings of the specification.
State of the Art:  Prior to the time of effective filing, Choong (Choong et al.  Expert Opinion on Biological Therapy 16(2)143-159, 2016) teaches gene therapies for treatment of neurological disorders that impact the CNS, such as Alzheimer’s disease (AD), PD, Huntington disease (HD), ALS, and stoke, were being developed. (p. 143 and Table 1).  Choong teaches that AD is a progressive dementia disorder characterized by age-related amyloid-beta deposition, neurofibrillary tangles, and synapse and neuronal loss (paragraph bridging pp. 144 and 147). PD is a progressive neurodegenerative disease characterized by selective degeneration of dopaminergic neurons in the substantia nigra pars compacta and severe decreases in striatal dopamine (DA) content. Rigidity, bradykinesia, tremor and postural instability are the cardinal signs of PD (p. 148, paragraph bridging col 1 and 2).  HD is an autosomal-dominant neurodegenerative disorder caused by a CAG trinucleotide repeat expansion in the HTT gene that is translated into expanded polyglutamine tract in the corresponding protein. Clinical features of HD are progressive movement disorder (choreic movement), cognitive impairment and psychiatric disturbance (p. 150, paragraph bridging col 1 and 2). ALS, also referred to as Lou Gehrig’s disease, is characterized by a progressive degeneration of lower and upper motor neurons in the cerebral cortex, brainstem and spinal cord. The neuronal loss causes weakness, spasticity and muscular atrophy and eventually leads to death within 2–5 years of onset generally due to respiratory failure. Pathogenic mutations in superoxide dismutase 1 (SOD1) and TARDBP gene encoding TAR DNA-binding protein 43 (TDP-43) are widely known to be associated with ALS (p. 150, paragraph bridging col 1 and 2).  There are two main types of stroke: ischemic and hemorrhagic strokes. Ischemic strokes happen when an artery that carries blood to the brain is blocked while hemorrhagic strokes often result from subarachnoid hemorrhage (SAH) when a cerebral aneurysm bursts, bleeds into the brain and the blood forms hematoma that produces spasm of cerebral vessels. Gene transfer approach may reduce effects of cerebral ischemia or SAH (p. 152, col 2, first paragraph).  
Thus, the art the Choong teaches that neurological disorders that are considered for gene therapy approaches vary greatly in their pathologies and the causes of the pathologies.  As a result, the targets of the gene therapies differ and there is not one particular therapy that can predictably address the all of the neuronal diseases.
Similarly Hitti (Hitti et al. Parkinsonisn and Related Disorders. 2019.  //dio.org/10.1016/j.parkrekdis.2019.07.018. pp. 1-9) reports, “The gene therapy strategies outlined in this review are mainly targeted at augmenting the dopaminergic circuit implicated in the motor manifestations of PD. The non-motor symptoms of late PD such as cognitive decline, however must be considered because they are a significant cause of morbidity that results in decreased quality of life. The therapeutic strategies described here would not be expected to mitigate cognitive decline. Further studies regarding the pathogenesis of then on-motor symptoms of PD must be undertaken to reveal possible therapeutic strategies to curtail symptoms such as cognitive decline.  Another limitation of the approaches detailed above is that they mainly target the symptoms of PD and not cell survival. Additionally, although the growth factor strategies (approach #2) aim to promote cell survival, ongoing accumulation and spread of α-synuclein may make this approach ineffective in the long-term. Furthermore, these gene transfer approaches must be compared to the currently available symptomatic therapies in the domains of efficacy and also cost-effectiveness.” See p. 6, col 1, section 3.4, paragraphs two and three).  
Thus, the art at the time of effective filing and after teach that gene therapies developed for one symptom of neuronal disease or disorder do not predictably treat all symptoms of the disorder or disease or across all neuronal diseases or disorders.
A search of the AIMP-2-CX2 prior art elucidates the use of AIMP2-DX2 inhibitors, such as siRNA gene therapy, for the treatment of inflammatory diseases, including the neurodegenerative diseases, stroke and multiple sclerosis (KR101067816B1, English translation, printout from google patents on 9/19/2019.  Pages 1-15.  See paragraph bridging pp. 3 and 4 of 15.)  Therefore, the art prior to the instant invention, suggests using the opposite therapy (i.e. Inhibitors of AMIP2-DX2) would treat neuronal disease as opposed to increased expression of AIMP2-DX2 as claimed.
Thus as the time of effective filing, the art suggests that treatment with a gene encoding AIMP2-DX2 will not predictable treat all neuronal diseases and disorders because neuronal disease have different causes of pathology and symptoms and the fails to consistently teach that AIMP2-DX2 therapy will predictably treat any particular neuronal disease.  Further the art teaches that even a gene therapy intended to treat one diseases, such as PD, as taught above by Hittie, will not predictably treat all symptoms of one particular neuronal disorder. 
Thus the breadth of the claims encompassing treating any neuronal disease or symptom thereof by administering an AIMP2-DX2 variant gene lacks enablement because the specification solely provides specific guidance to improving lifespan in ALS subjects and reducing or ameliorating dyskinesia in PD subjects with administration of an AIMP2-DX2 variant gene.  Further the art at the time of effective filing fails to supplement the shortcomings of the specification and to the contrary suggests that AIMP2-DX2 will fail to predictably treat all neuronal disease because it teaches that some neuronal disease would require inhibition of AIMP2-DX2 rather than increased expression of AIMP2-DX2 to treat disease such as stroke or multiple sclerosis.  
Regarding the route of administration, Cappella (Cappella et al.  International Journal of Molecular Science 20,4388:  doi.org/10.3390/ijms20184388. Pp. 1-21) teaches that naked oligonucleotide sequence gene therapies tested for treatment of ALS require direct delivery to the CSF because naked DNA sequences are not capable of crossing the blood-brain/blood CNS barrier.  Cappella further reports, “Thus, ASOs delivered to CNS is a feasible treatment for genetic form of ALS. However, repeated direct administrations into the CSF increases the possibility of complications associated with this delivery route. Furthermore, the effect of the ASOs could remain confined to the spinal cord and, given the role of non-neural cells in ALS [73], it may be necessary a widespread delivery of the therapy in CNS and other tissues, such as skeletal muscle. The use of viral vectors and, in particular, of AAV vectors with neural tropism will overcome these issues, enabling persistent and global gene transfer”.  See p. 7 and 8 of 21, section 3.
Hitti provides a summary of all PD gene therapies completed and ongoing as of 2019 (p. 3, Tables 1 and 2).  As of 2019, the route of administration via direct injection in all the trials using AAV vector or lentiviral vector carriers.
As such, at the time of effective filing routes of administration and delivery mechanism of a therapeutic nucleic acid was unpredictable.  All use of naked nucleic acids required direct delivery to the site of action to predictably arrive at an effect of the therapeutic nucleic acid.  Capella and Hitti both report that gene therapies of neuronal disorders more commonly use viral vectors to improve the expression parameters and obstacles to use of naked nucleic acid approaches.  As such, Capella and Hitti support the need for both direct injection and viral vector delivery to arrive at predictable effects of a therapeutic nucleic acid.
Thus the breadth of the claims that encompass using any route of deliver for a neuronal disease or disorder and any form of nucleic acid therapeutic nucleic acid lacks enablement because the art at the time of effective filing and post-filing teach unpredictability route of administration and therapeutic nucleic acid form.  
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim4 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: Alzhiemer’s disease, PD, ALS, mild cognitive impairment, multi-infarct dementia, frontotemporal dementia, dementia with Lewy bodies, Huntington’s disease, neurodegenerative diseases, metabolic brain disease, depression, epilepsy, MS, corticobasal degeneration, multiple systems atrophy, progressive supranuclear palsy, dentatorubropallidoluysian atrophy, spinocerebellar ataxia, primary lateral sclerosis, spinal muscular atrophy, and stroke are all distinctly different disease condition, effecting different parts of the CNS, having different causes and different pathologies and etiologies.  As such, there is no substantial structural feature between as is required in a Markush grouping.  Thus claims 4 recites an improper Markush grouping. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Relevant Prior Art
Kim (US 2006/0110397) descripts AIMP2-SX2 protein, gene, siRNA, and use of the protein and siRNA for treatment of cancer, including CNS cancer.  


No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632